The complaint is a civil suit, and any amendment may be made which is necessary to prevent injustice. G. L., c. 226, ss. 8, 9; Laws 1879, c. 7; Marston v. Jenness, 11 N.H. 156, 160; Little v. Dickinson, 29 N.H. 56, 60, Stebbins v. Lancashire Ins. Co., 59 N.H. 143. The question whether the complaint is defective by reason of the allegation that the child was begotten in another jurisdiction is not considered. The motion to dismiss is denied.
Amendment allowed.
STANLEY, J., did not sit: the others concurred.